Lahtinen, J.
Appeal from an order of the Family Court of St. Lawrence County (Main, Jr., J.), entered October 3, 2001, which, in a proceeding pursuant to Family Ct Act article 10, inter alia, denied respondent’s motion to vacate default orders of protection.
Respondent is currently incarcerated for sodomy in the first degree based upon sexual acts he perpetrated upon his infant daughter. This is his third appeal challenging actions taken by respondent regarding his four children (see 290 AD2d 755, lv dismissed 97 NY2d 749; 288 AD2d 774, lv denied 97 NY2d 610). In the current appeal, respondent contends, among other things, that Family Court improperly denied his motion to vacate one-year orders of protection entered on August 14, 2001.
Initially, we note that, pursuant to an order of protection issued by County Court in conjunction with his sentence for sodomy in the first degree, respondent is precluded from contact with the children until 2011 (see CPL 530.12). Moreover, since the underlying Family Court orders of protection expired in August 2002, respondent’s contention that the orders should be vacated is moot (see Matter of Stephani FF., 296 AD2d 606, 607-608; Matter of Miguel HH., 285 AD2d 692). Respondent’s argument that the mootness doctrine does not apply because the issue is likely to reoccur yet evade review is meritless as to three of the children in light of our holding in the companion appeal (Matter of Curtis N., 302 AD2d 803 [decided herewith]) that his parental rights were properly terminated regarding those three children and, furthermore, fails to address the effect of the order of protection issued by County Court. Even if we were to find that the mootness doctrine did not foreclose review of the arguments raised herein to the extent they pertain to the fourth child, we have reviewed the arguments and find them unpersuasive.
Crew III, J.P., Peters, Rose and Kane, JJ., concur. Ordered that the order is affirmed, without costs.